Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 6, 8, 11, 13-19 and 21-27 are pending. 
Claims 26 and 27 are new. Claims 2 and 12 have been cancelled.
This action is responsive to the Amendment filed on 9/21/2022.

Response to Arguments
Applicant’s arguments and amendments with regards to the 35 U.S.C. § 102 and 103 rejection of claim(s) 1, 3-4, 6, 8, 11, 13-19 and 21-25 have been considered, but are not persuasive. Applicant argues that the cited references fail to teach the new limitations in the current amended claims.
	Regarding claims 1, 3-4, 6, 8, 11, 13-19 and 21, applicant argues the following: 
	(a) “If the tool of Collins were simply placed on top of the image, the text and fields would visually obstruct the image below. If the tool of Collins were also made transparent so that the user could take measurements using the ruler on the image, then the user would not be able to see the fields to enter data therein. If the tool of Collins were modified to be more like the tool of Fitzmaurice, it is unclear where the text and fields of the tool of Collins would be. It appears some fields and text would have to be wrapped along an arc or the ring and even upside down”. 
	Examiner respectfully disagrees. Examiner notes that applicant’s claims do not require the menu to be displayed at a region of interest to receive input at a region of interest. Claims merely require the menu to be moveable and to be display at a region of interest at some point of time.
	(b) “Furthermore, the tool of Fitzmaurice is configured to perform one of three options - move with the pen/stylus, move the underlying image (pan), or zoom the underlying image, and does  not allow a user to enter data in any fields of it like Collins or select from preset options like Collins other than pan or zoom; the tool of Fitzmaurice does not include a measurement tool or a findings tool. To enter numbers, it appears the pen/stylus would need to be moved off of the tool, which would cause the tool to enter the inactive State 0”.
	Examiner respectfully disagrees. Applicant’s arguments are against individual references in a combination. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	(c) “Claim 1 is also amended herein with features absent from the subject combination. For example, the window 306 and ruler of Collins does not include and are not configured to receive a first user input visually identifying a location of a finding of interest in a region of interest within the sub-portion with the measurement findings tool and invoking the measurement tool take a measurement of the finding of interest. In Collins, the user enters measurements in the tool. This amendment is supported at least at page 4, lines 14-25, of the originally filled application”.
	Examiner respectfully disagrees. Examiner notes that it is unclear as to what constitutes visual identification, and claims recite taking a measurement with a measurement tool without providing any limitations regarding how the measurement is taken. Therefore the previously cited art sufficiently teaches the limitation(s).
	(d) Applicant broadly states that cited references do not disclose or suggest other added limitations, without providing any arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-4, 6, 8, 11, 13-19 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 8 recite “the at least one recommended action”. There is lack of antecedent basis for this limitation in these claims, rendering the claims indefinite.
Claims 1, 11 and 24 recite limitations directed towards “visually identifying” a location. It is unclear as to what constitutes visual identification, rendering the claims indefinite.
	Claims 11 and 24 recite “display… a list of predetermined recommended actions for the finding in a recommendation window based on the type of the finding”. There is lack of antecedent basis for “the type of finding” in these claims, rendering the claims indefinite.
	Claim(s) 3-4, 6, 8, 13-19, 21-23 and 25-27do not contain claim limitations that cure the indefiniteness of claim(s) 1, 11 and 24, and therefore are also indefinite under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, 11, 13--19, 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Collins (US 20060274928 A1) in view of Fitzmaurice (US 20040141010 A1) and Moehrle (US 20140219500 A1).

Regarding claim 1, Collins teaches a system for context aware medical recommendations, comprising: a display device configured to display a user-identified medical image of a subject and a menu that includes a findings tool and a measurement tool (Collins Fig. 3B, [49, 50] patient medical image is displayed and menu includes tools for findings and measurements); 
an input device configured to receive a first user input visually identifying a location of a finding of interest in a region of interest within the sub-portion with the measurement Collins Fig. 3B, [49, 50, 67], user may identify a location and region of interest and based on analysis- list of findings may be displayed, user may select finding from the list, Collins [55, 56, 58, 67, 68, 69] measurements may be determined for region of interest, findings and annotations related to the measurements may be displayed on the image, summary or report may display measurements, findings and diagnoses selected by user).); 
context unit configured to determine a first context including at least one of a context of the finding including the measurement and an anatomical location of the finding (Collins [55, 57,] various contexts for the medical image and findings may be determined based on measurements, analysis is all for breast region); 
wherein the input device is further configured to receive a second user input identifying a type of the finding from a displayed list of types of possible findings for the region of interest with the findings tool, wherein the findings tool generates the list based on the first context (Collins Fig. 3B, [49, 50, 55, 57, 67], list of finding types may be displayed based on measurements); and 
a recommendation engine configured to identify multiple recommendations for the finding based on a medical guideline for the type of the finding and the first context and display the multiple recommendations in a recommendation window (Collins [58, 63, 65] list of diagnoses may be displayed based on predetermined thresholds and guidelines for various findings or user selected finding); and 
wherein the display is further configured to display a summary window that includes the type of finding and a user selected at least one suggested recommendation in the recommendation window (Collins Fig. 6, [63, 67, 73, 75] user may select specific diagnosis, diagnosis and finding may be displayed to the user).

Collins does not specifically teach a display device configured to display a user-positionable menu over a sub-portion of the user-identified medical image.
However Fitzmaurice teaches a display device configured to display a user-positionable menu over a sub-portion of content (Fitzmaurice [31, 37] menu may be displayed over a portion of displayed content).
It would have been obvious to one of an ordinary skill in the art at the effective filing date of the claimed invention, to substitute the menu of Collins with a ring menu with a transparent center as taught by Fitzmaurice to achieve the predictable result of displaying a menu over displayed medical image which is positionable to a region of interest and that includes a findings tool and a measurement tool (Fitzmaurice [31, 37]).

Collins further teaches displaying one or more recommended actions (Collins claim 23).

Collins and Fitzmaurice does not specifically teach a recommendation engine configured to identify multiple recommended actions for the finding based on a medical guideline for the type of the finding and the first context and display the multiple recommended actions in a recommendation window; wherein the display is further configured to display a summary window that includes the type of finding and a user selected recommended action from the at least one recommended action in the recommendation window.
However Meohrle teaches a recommendation engine configured to identify multiple recommended actions for the finding based on a medical guideline for the type of the finding and the first context and display the multiple recommended actions in a recommendation window; wherein the display is further configured to display a summary window that includes the type of finding and a user selected recommended action from the at least one recommended action in the recommendation window (Meohrle Figs. 11a-C and Fig. 14, [76, 77, 79, 90] based on user profile, finding type and guidelines- multiple follow-up care recommendations are displayed, recommendations may specify guideline used, user can select specific recommended follow-up care(s) which are displayed in report).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Meohrle of a recommendation engine configured to identify multiple recommended actions for the finding based on a medical guideline for the type of the finding and the first context and display the multiple recommended actions in a recommendation window; wherein the display is further configured to display a summary window that includes the type of finding and a user selected recommended action from the at least one recommended action in the recommendation window, into the invention suggested by Collins and Fitzmaurice; since both inventions are directed towards analyzing medical images and providing recommendations based on context and guidelines, Collins teaches displaying one or more recommended actions, and incorporating the teaching of Meohrle into the invention suggested by Collins and Fitzmaurice would provide the added advantage of allowing a user to view computer generated recommended actions based on finding type, guidelines and user context, and the combination would perform with a reasonable expectation of success (Meohrle Figs. 11a-C and 14, [76, 77, 79, 90]).

Regarding claim 3, Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 1 above. Collins further teaches wherein the findings include identification of at least one abnormality, and at least one quantitative measure of the identified at least one abnormality (Collins Fig. 3B, [49, 50, 67], user may identify a location and region of interest and based on measurements within region of interest, and identified abnormalities- list of findings may be displayed, user may select finding from the list).

Regarding claim 4, Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 1 above. Collins does not specifically teach wherein the recommendation engine identifies the medical guideline from a plurality of medical guidelines based on the first context, the identified medical guideline indicates a follow up action for the type of the finding for the region of interest, and the recommended action includes the follow up action from the identified medical guideline
However Meohrle teaches wherein the recommendation engine identifies the medical guideline from a plurality of medical guidelines based on the first context, the identified medical guideline indicates a follow up action for the type of the finding for the region of interest, and the recommended action includes the follow up action from the identified medical guideline (Meohrle Figs. 11a-C and 14, [76, 77, 79, 90] guideline may be selected based on user profile, based on user profile, finding type and guidelines- follow-up care recommendations are displayed, recommendations may specify guideline used, user can select specific recommended follow-up care(s) which are displayed in report).

Regarding claim 8, Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 1 above. Collins does not specifically teach wherein the at least one recommended action includes an identification of the guideline and a rule which maps the finding and the first context to the at least one recommended action.
	However Meohrle teaches wherein the at least one recommended action includes an identification of the guideline and a rule which maps the finding and the first context to the at least one recommended action (Meohrle Figs. 11a-C and 14, [76, 77, 79, 90] recommendations may specify guideline used and indicate user profile indications used for rules).

Claim 11, is for a method performing instructions similar in scope to the instructions executed by the system of claim 1, and is rejected under the same rationale. 
Collins does not specifically teach displaying a list of predetermined recommended actions for the finding in a recommendation window based on the type of the finding, a medical guideline for the type of the finding; receiving a second input identifying at least one recommended action from the list of the predetermined recommended actions; displaying a summary window that includes the type of finding and a user selected recommended action from the list of the predetermined recommended actions.
	However Meohrle teaches displaying a list of predetermined recommended actions for the finding in a recommendation window based on the type of the finding, a medical guideline for the type of the finding; receiving a second input identifying at least one recommended action from the list of the predetermined recommended actions; displaying a summary window that includes the type of finding and a user selected recommended action from the list of the predetermined recommended actions (Meohrle Figs. 11a-C and 14, [76, 77, 79, 90] based on user profile, finding type and guidelines- follow-up care recommendations are displayed, recommendations may specify guideline used, user can select specific recommended follow-up care(s) which are displayed in report).

Claims 13 and 18 are dependent on claim 11 above, are for a method performing instructions similar in scope to the instructions executed by the system of claim 3 and 8 respectively, and are rejected under the same rationale.

Regarding claim 14, Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 11 above. Collins does not specifically teach identifying the medical guideline, wherein identifying the medical guideline includes selecting a medical guideline from a plurality of medical guidelines based on the first context, and the plurality of medical guidelines includes at least the Fleischner Society medical guideline and the Breast Imaging-Reporting and Data System medical guideline
	However Meohrle teaches identifying the medical guideline, wherein identifying the medical guideline includes selecting a medical guideline from a plurality of medical guidelines based on the first context, and the plurality of medical guidelines includes at least the Fleischner Society medical guideline and the Breast Imaging-Reporting and Data System medical guideline Meohrle Figs. 11a-C and 14, [84, 90, 76, 77, 79, 90] guidelines are selected based on context, guidelines can include Fleischner Society medical guideline and the Breast Imaging-Reporting and Data System medical guideline).

Regarding claim 15, Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 11 above. Collins does not specifically teach wherein the identified medical guideline is a non-mandatory medical guideline or optional medical guideline.
	However Meohrle teaches wherein the identified medical guideline is a non-mandatory medical guideline or optional medical guideline (Meohrle Fig. 14, user may select one of multiple options).

Regarding claim 16, Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 11 above. Collins does not specifically teach wherein determining the second context of the medical image includes using information retrieved from at least one of: metadata corresponding to the medical image or patient information obtained from natural language processing of prior reports about the patient
	However Meohrle teaches wherein determining the second context of the medical image includes using information retrieved from …patient information obtained from natural language processing of prior reports about the patient (Meohrle [72] NLP may be used to extract patient data from reports).

Regarding claim 17, Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 11 above. Collins does not specifically teach wherein the at least one suggested recommendation includes limiting a plurality of suggested recommendations according to the context.
	However Meohrle teaches wherein the at least one suggested recommendation includes limiting a plurality of suggested recommendations according to the context (Meohrle Figs. 11a-C and 14, [76, 77, 79, 90] based on user profile, finding type and guidelines- follow-up care recommendations are displayed).

Regarding claim 19, Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 11 above. Claim 11 further teaches wherein displayed content is a user identified medical image. Collins does not specifically teach wherein the user-positionable menu includes a transparent sub-region, and a portion of the displayed user-identified medical image behind the user-positionable menu is visible through the transparent sub-region, and further including: 
positioning the user-positionable menu about a region of interest in the displayed user-identified medical image such that the region of interest is visible through the transparent sub-region and based on a user input.
However Fitzmaurice teaches wherein the user-positionable menu includes a transparent sub-region, and a portion of the displayed content behind the user-positionable menu is visible through the transparent sub-region, and further including: positioning the user-positionable menu about a region of interest in the displayed content such that the region of interest is visible through the transparent sub-region and based on a user input (Fitzmaurice [31, 36, 37] menu may be positioned based on user input location, content may be visible through the ring menu, ring menu may be opaque). 

Regarding claim 21 Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 19 above. Collins does not specifically teach wherein the user-positionable menu includes an opaque ring shaped region surrounding the transparent sub-region.

However Fitzmaurice teaches wherein the user-positionable menu includes an opaque ring shaped region surrounding the transparent sub-region (Fitzmaurice [31, 36, 37] menu may be positioned based on user input location, content may be visible through the ring menu, ring menu may be opaque).

Regarding claim 22, Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 21 above. Claim 21 further teaches wherein the findings tool and the measurement tool are located on the user-positionable menu.
Collins does not specifically teach wherein the findings tool and the measurement tool are located at different arc segments of the user-positionable menu.
However Fitzmaurice teaches wherein different menu tools are located at different arc segments of the user-positionable menu (Fitzmaurice [31, 36, 37], Figs 16-18, different arc segments of the ring menu may correspond to different menu tools).

Regarding claim 23 Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 11 above. Collins further teaches taking a quantitative geometric measurement of the finding in the region of interest with the measurement tool; displaying a label identifying a type of the quantitative geometric measurement and a numerical value of the quantitative geometric measurement in connection with the finding (Collins [55, 56, 58, 67, 68, 69] measurements may be determined for region of interest, findings and annotations related to the measurements may be displayed on the image, summary or report may display measurements, findings and diagnoses selected by user).
	Collins does not specifically teach displaying the summary window with the type of finding, the user selected sub-set of the list of the predetermined recommended actions, and the value of the measurement.
	However Meohrle teaches displaying the summary window with the type of finding, the user selected sub-set of the list of the predetermined recommended actions, and the value of the measurement (Meohrle Fig. 14, measurement may be displayed (7mm nodule) Also see [84, 90, 76, 77, 79, 90]).

Claim 24 is a non-transitory computer readable medium storing instructions similar in scope to the method of claims 19 and 23, and is rejected under the same rationale. Collins further teaches a non-transitory computer readable medium encoded with computer executable instructions, which, when executed by a processor of a computing system, causing the processor to (Collins [43}).

Regarding claim 25, Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 24 above. Collins further teaches display the value of the measurement in the region of interest (Collins [55, 56, 58, 67, 68, 69] measurements may be displayed as annotations in region of interest).
Collins does not specifically teach display the value of the measurement in a transparent sub-region of the user- positionable menu, which is surrounded by an opaque ring shaped region of the user-positionable menu.
However Fitzmaurice teaches display the region of interest in a transparent sub-region of the user- positionable menu, which is surrounded by an opaque ring shaped region of the user-positionable menu (Fitzmaurice [31, 36, 37] menu may be positioned based on user input location, content may be visible through the ring menu, ring menu may be opaque).

Regarding claim 6, Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 24 above. Collins does not specifically teach wherein the follow up action is an examination within a predetermined time period.
	However Meohrle teaches wherein the follow up action is an examination within a predetermined time period (Meohrle Fig. 14, recommendation(s) can be time period for follow up CTs)

Regarding claim 26, Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 1 above. Collins does not specifically teach wherein the display the summary window further includes an identification of a prior medical imaging examination used for comparative measurements.
	However Meohrle teaches wherein the display the summary window further includes an identification of a prior medical imaging examination used for comparative measurements (Meohrle [68], Figs 11b and 14, images used for comparison are identified).

Regarding claim 27, Collins, Fitzmaurice and Meohrle teach the invention as claimed in claim 1 above. Collins does not specifically teach wherein the user selected recommended action in the summary window is the only recommended action in the summary window
	However Meohrle teaches wherein the user selected recommended action in the summary window is the only recommended action in the summary window (Meohrle Figs. 11a-C and Fig. 14, [76, 77, 79, 90] based on user profile, finding type and guidelines- multiple follow-up care recommendations are displayed, recommendations may specify guideline used, user can select specific recommended follow-up care(s) which are displayed in report).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178